                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CHARLIE B. BUSH,

                   Plaintiff,                             4:18CV3085

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
JESSICA DRYER, in her capacity; and
STATE OF NEBRASKA,

                   Defendants.

       On November 7, 2018, the court ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 17th day of December, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
